ORDER

The above styled order handed down on June 6, 2006 is hereby withdrawn. Opinion is reissued this date.
SO ORDERED.
OPINION
PER CURIAM.
Appellants, Steven D. Parrish and El Tovar Incorporated, appeal the judgment of the Circuit Court of the City of St. Louis denying their request for a preliminary injunction.
We only have jurisdiction over final judgments that dispose of all parties and issues in the case. Hair Kraz, Inc. v. Schuchardt, 131 S.W.3d 854, 854 (Mo.App. E.D.2004). Generally, an appeal will not he from the denial of a preliminary injunction. Id.
The trial court’s amended judgment denied Appellants’ request for a preliminary injunction, but there was no denial or grant of a request for a permanent injunction within the amended judgment. Therefore, we dismiss this appeal for lack of jurisdiction.